Order, entered January 6, 1964, denying plaintiff’s motion for summary judgment unanimously affirmed, without costs. While the affidavits of defendant may be lacking in the degree of disclosure of evidentiary facts which is expected in opposition to a motion for summary judgment, plaintiff’s affidavits are equally deficient as to the circumstances of the alleged signing of the agreement of employment, and as to the existence of the alleged agreement of November, 1961, upon which defendant relies. Neither of the parties has presented adequately the transactions and relationships upon which the determination of this ease will eventually rest. The deficiencies in the affidavits on both sides upon crucial matters require that the movant be denied the summary relief sought. (Colonie Mohawk Corp. v. Gilbert & Barker Mfg. Co., 15 A D 2d 841, 842; O’Gonnor-Sullivan v. Otto, 283 App. Div. 269, 272.) Concur — Botein, P. J., Breitel, Valente, McNally and Bastow, JJ.